


110 HR 477 : Stroke Treatment and Ongoing Prevention Act
U.S. House of Representatives
2007-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		110th CONGRESS
		1st Session
		H. R. 477
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 28, 2007
			Received; read twice and referred to the Committee on
			 Health, Education, Labor, and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  strengthen education, prevention, and treatment programs relating to stroke,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stroke Treatment and Ongoing
			 Prevention Act.
		2.Amendments to
			 Public Health Service Act regarding
			 stroke programs
			(a)Stroke education
			 and information programsTitle III of the
			 Public Health Service Act
			 (42 U.S.C. 241 et
			 seq.) is amended by adding at the end the following:
				
					SStroke education,
				information, and data collection programs
						399FF.Stroke
				prevention and education campaign
							(a)In
				generalThe Secretary shall carry out an education and
				information campaign to promote stroke prevention and increase the number of
				stroke patients who seek immediate treatment.
							(b)Authorized
				activitiesIn implementing the education and information campaign
				under subsection (a), the Secretary may—
								(1)make public
				service announcements about the warning signs of stroke and the importance of
				treating stroke as a medical emergency;
								(2)provide education
				regarding ways to prevent stroke and the effectiveness of stroke treatment;
				and
								(3)carry out other
				activities that the Secretary determines will promote prevention practices
				among the general public and increase the number of stroke patients who seek
				immediate care.
								(c)MeasurementsIn
				implementing the education and information campaign under subsection (a), the
				Secretary shall—
								(1)measure public
				awareness before the start of the campaign to provide baseline data that will
				be used to evaluate the effectiveness of the public awareness efforts;
								(2)establish
				quantitative benchmarks to measure the impact of the campaign over time;
				and
								(3)measure the impact
				of the campaign not less than once every 2 years or, if determined appropriate
				by the Secretary, at shorter intervals.
								(d)No duplication
				of effortIn carrying out this section, the Secretary shall avoid
				duplicating existing stroke education efforts by other Federal Government
				agencies.
							(e)ConsultationIn
				carrying out this section, the Secretary may consult with organizations and
				individuals with expertise in stroke prevention, diagnosis, treatment, and
				rehabilitation.
							399GG.Paul Coverdell
				National Acute Stroke Registry and ClearinghouseThe Secretary, acting through the Centers
				for Disease Control and Prevention, shall maintain the Paul Coverdell National
				Acute Stroke Registry and Clearinghouse by—
							(1)continuing to
				develop and collect specific data points and appropriate benchmarks for
				analyzing care of acute stroke patients;
							(2)collecting,
				compiling, and disseminating information on the achievements of, and problems
				experienced by, State and local agencies and private entities in developing and
				implementing emergency medical systems and hospital-based quality of care
				interventions; and
							(3)carrying out any
				other activities the Secretary determines to be useful to maintain the Paul
				Coverdell National Acute Stroke Registry and Clearinghouse to reflect the
				latest advances in all forms of stroke care.
							399HH.Stroke
				definitionFor purposes of
				this part, the term stroke means a brain attack
				in which blood flow to the brain is interrupted or in which a blood vessel or
				aneurysm in the brain breaks or ruptures.
						399II.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part $5,000,000 for each of
				fiscal years 2008 through
				2012.
						.
			(b)Emergency
			 medical professional developmentSection 1251 of the
			 Public Health Service Act
			 (42 U.S.C.
			 300d–51) is amended to read as follows:
				
					1251.Medical
				professional development in advanced stroke and traumatic injury treatment and
				prevention
						(a)Residency and
				other professional trainingThe Secretary may make grants to
				public and nonprofit entities for the purpose of planning, developing, and
				enhancing approved residency training programs and other professional training
				for appropriate health professions in emergency medicine, including emergency
				medical services professionals, to improve stroke and traumatic injury
				prevention, diagnosis, treatment, and rehabilitation.
						(b)Continuing
				education on stroke and traumatic injury
							(1)GrantsThe
				Secretary, acting through the Administrator of the Health Resources and
				Services Administration, may make grants to qualified entities for the
				development and implementation of education programs for appropriate health
				care professionals in the use of newly developed diagnostic approaches,
				technologies, and therapies for health professionals involved in the
				prevention, diagnosis, treatment, and rehabilitation of stroke or traumatic
				injury.
							(2)Distribution of
				grantsIn awarding grants under this subsection, the Secretary
				shall give preference to qualified entities that will train health care
				professionals that serve areas with a significant incidence of stroke or
				traumatic injuries.
							(3)ApplicationA
				qualified entity desiring a grant under this subsection shall submit to the
				Secretary an application at such time, in such manner, and containing such
				information as the Secretary may require, including a plan for the rigorous
				evaluation of activities carried out with amounts received under the
				grant.
							(4)DefinitionsFor
				purposes of this subsection:
								(A)The term
				qualified entity means a consortium of public and private
				entities, such as universities, academic medical centers, hospitals, and
				emergency medical systems that are coordinating education activities among
				providers serving in a variety of medical settings.
								(B)The term
				stroke means a brain attack in which blood flow to
				the brain is interrupted or in which a blood vessel or aneurysm in the brain
				breaks or ruptures.
								(c)ReportNot
				later than 1 year after the allocation of grants under this section, the
				Secretary shall submit to the Committee on Health, Education, Labor, and
				Pensions of the Senate and the Committee on Energy and Commerce of the House of
				Representatives a report on the results of activities carried out with amounts
				received under this section.
						(d)Authorization of
				appropriationsThere is authorized to be appropriated to carry
				out this section $4,000,000 for each of fiscal years 2008 through 2012. The
				Secretary shall equitably allocate the funds authorized to be appropriated
				under this section between efforts to address stroke and efforts to address
				traumatic
				injury.
						.
			3.Pilot project on
			 telehealth stroke treatment
			(a)EstablishmentPart
			 D of title III of the Public Health Service
			 Act (42
			 U.S.C. 254b et seq.) is amended by inserting after section 330L
			 the following:
				
					330M.Telehealth
				stroke treatment grant program
						(a)GrantsThe
				Secretary may make grants to States, and to consortia of public and private
				entities located in any State that is not a grantee under this section, to
				conduct a 5-year pilot project over the period of fiscal years 2008 through
				2012 to improve stroke patient outcomes by coordinating health care delivery
				through telehealth networks.
						(b)AdministrationThe
				Secretary shall administer this section through the Director of the Office for
				the Advancement of Telehealth.
						(c)ConsultationIn
				carrying out this section, for the purpose of better coordinating program
				activities, the Secretary shall consult with—
							(1)officials
				responsible for other Federal programs involving stroke research and care,
				including such programs established by the Stroke Treatment and Ongoing Prevention Act;
				and
							(2)organizations and
				individuals with expertise in stroke prevention, diagnosis, treatment, and
				rehabilitation.
							(d)Use of
				funds
							(1)In
				generalThe Secretary may not make a grant to a State or a
				consortium under this section unless the State or consortium agrees to use the
				grant for the purpose of—
								(A)identifying
				entities with expertise in the delivery of high-quality stroke prevention,
				diagnosis, treatment, and rehabilitation;
								(B)working with those
				entities to establish or improve telehealth networks to provide stroke
				treatment assistance and resources to health care professionals, hospitals, and
				other individuals and entities that serve stroke patients;
								(C)informing emergency
				medical systems of the location of entities identified under subparagraph (A)
				to facilitate the appropriate transport of individuals with stroke
				symptoms;
								(D)establishing
				networks to coordinate collaborative activities for stroke prevention,
				diagnosis, treatment, and rehabilitation;
								(E)improving access
				to high-quality stroke care, especially for populations with a shortage of
				stroke care specialists and populations with a high incidence of stroke;
				and
								(F)conducting ongoing
				performance and quality evaluations to identify collaborative activities that
				improve clinical outcomes for stroke patients.
								(2)Establishment of
				consortiumThe Secretary may not make a grant to a State under
				this section unless the State agrees to establish a consortium of public and
				private entities, including universities and academic medical centers, to carry
				out the activities described in paragraph (1).
							(3)ProhibitionThe
				Secretary may not make a grant under this section to a State that has an
				existing telehealth network that is or may be used for improving stroke
				prevention, diagnosis, treatment, and rehabilitation, or to a consortium
				located in such a State, unless the State or consortium agrees that—
								(A)the State or
				consortium will use an existing telehealth network to achieve the purpose of
				the grant; and
								(B)the State or
				consortium will not establish a separate network for such purpose.
								(e)PriorityIn
				selecting grant recipients under this section, the Secretary shall give
				priority to any applicant that submits a plan demonstrating how the applicant,
				and where applicable the members of the consortium described in subsection
				(d)(2), will use the grant to improve access to high-quality stroke care for
				populations with shortages of stroke-care specialists and populations with a
				high incidence of stroke.
						(f)Grant
				periodThe Secretary may not award a grant to a State or a
				consortium under this section for any period that—
							(1)is greater than 3
				years; or
							(2)extends beyond the
				end of fiscal year 2012.
							(g)Restriction on
				number of grantsIn carrying out the 5-year pilot project under
				this section, the Secretary may not award more than 7 grants.
						(h)ApplicationTo
				seek a grant under this section, a State or a consortium of public and private
				entities shall submit an application to the Secretary in such form, in such
				manner, and containing such information as the Secretary may require. At a
				minimum, the Secretary shall require each such application to outline how the
				State or consortium will establish baseline measures and benchmarks to evaluate
				program outcomes.
						(i)DefinitionIn
				this section, the term stroke means a brain attack
				in which blood flow to the brain is interrupted or in which a blood vessel or
				aneurysm in the brain breaks or ruptures.
						(j)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $10,000,000 for fiscal year 2008, $13,000,000 for fiscal year
				2009, $15,000,000 for fiscal year 2010, $8,000,000 for fiscal year 2011, and
				$4,000,000 for fiscal year
				2012.
						.
			(b)Study;
			 reports
				(1)Final
			 reportNot later than March 31, 2013, the Secretary of Health and
			 Human Services shall conduct a study of the results of the telehealth stroke
			 treatment grant program under section 330M of the
			 Public Health Service Act (added by
			 subsection (a)) and submit to the Congress a report on such results that
			 includes the following:
					(A)An evaluation of
			 the grant program outcomes, including quantitative analysis of baseline and
			 benchmark measures.
					(B)Recommendations on
			 how to promote stroke networks in ways that improve access to clinical care in
			 rural and urban areas and reduce the incidence of stroke and the debilitating
			 and costly complications resulting from stroke.
					(C)Recommendations on
			 whether similar telehealth grant programs could be used to improve patient
			 outcomes in other public health areas.
					(2)Interim
			 reportsThe Secretary of Health and Human Services may provide
			 interim reports to the Congress on the telehealth stroke treatment grant
			 program under section 330M of the Public Health
			 Service Act (added by subsection (a)) at such intervals as the
			 Secretary determines to be appropriate.
				4.Rule of
			 constructionNothing in this
			 Act shall be construed to authorize the Secretary of Health and Human Services
			 to establish Federal standards for the treatment of patients or the licensure
			 of health care professionals.
		
	
		
			Passed the House of
			 Representatives March 27, 2007.
			Lorraine C. Miller,
			Clerk.
		
	
